Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	As an initial matter, Examiner states that the substantial amendments made to Claims 7 and 17, as well as the minor amendments to Claims 10-11 and the cancellation of Claims 15-16 and 22-23, are not entered as examination of the amended claim set would require a new search.
2.	Applicant's arguments, see page 6, filed February 03, 2022, with respect to the rejection of Claims 17-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, Claims 7-16 is rejected under 35 U.S.C. 103 as being unpatentable over Hakey et al. (United States Patent No. US 6,114,082 A), hereinafter Hakey, and further in view of Nakamura et al. (United States Patent No. US 4,797,348 A), hereinafter Nakamura, Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feiring and further in view of Johnston et al. (United States Patent Publication No. US 2017/0090303), hereinafter Johnston, and Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feiring and further in view of Piestert et al. (United States Patent Publication No. US 2010/0304304 A1), hereinafter Piestert have been fully considered but they are not persuasive.
3.	Disregarding Applicant’s arguments which concern the claim amendments which have not been entered, Applicant has argued that Feiring does not teach the combination of a novolac resin with a bis(azide) crosslinker. Furthermore, Applicant has argued that Feiring teaches away from a novolac resin.
4.	Applicant argues that Hakey fails to teach a non-chemically amplified photoresist composition. Similarly, Applicant argues that Nakamura fails to teach a non-chemically amplified photoresist 
5.	Examiner states that Feiring teaches (Col. 28, Lines 14-17, Table in Col. 28) a Novolac resin in one of its examples. Furthermore, Examiners explanation regarding Feiring’s teaching of a bis(azide) crosslinker. It’s well understood to person having ordinary skill in the art that a bis(azide) crosslinker is functional in any configuration in which a crosslinking agent is required. Given that prior art must be considered as a whole (MPEP § 2141.02), a person having ordinary skill in the art would understand that a bis(azide) crosslinker is functional in both negative- and positive-type photoresist composition, which Applicant has yet to contradict. Furthermore, Hakey teaches (Claims 1 and 5) both the lack of and the incorporation of a photoacid generator, and thus teaches a non-chemically amplified photoresist composition. Furthermore, Nakamura does not teach (nor mention) a photoacid generator and thus teaches a non-chemically amplified photoresist composition, passim.
6.	Thus, the claim rejections provided in the Final Rejection of the instant application dated November 18, 2021 are maintained.

Conclusion
7.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

	/PETER L VAJDA/               Primary Examiner, Art Unit 1737                                                                                                                                                                                         	03/03/2022